NUMBER 13-08-00478-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE BILLY J. BASHAM



On Petition for Writ of Mandamus



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion (1)Per Curiam 


 Relator, Billy J. Basham, filed a petition for writ of mandamus in the above cause
on August 11, 2008.  This petition for writ of mandamus was originally filed in this Court as
a criminal, rather than civil, cause.  Based on recent analysis from the Texas Court of
Criminal Appeals, however, we will transfer this matter to our civil cause number 13-08-00629-CV, and will consider it therein.  See In re Johnson, No. AP-75,898, slip. op. ¶ 22
(Tex. Crim. App. Oct. 29, 2008) (orig. proceeding), available at
http://www.cca.courts.state.tx.us/OPINIONS/HTMLOPINIONINFO.ASP?OPINIONID=17534.  Therefore, this criminal cause is hereby DISMISSED.  

								PER CURIAM

Do not publish.  
See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 13th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).